Citation Nr: 1621629	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a December 2013 decision, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for a right shoulder disability.  The Board remanded the reopened claim for additional development and the matter has returned to the Board for appellate consideration.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran testified at an April 2013 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The most probative evidence of record does not reflect a current diagnosis of a right shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in December 2008 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) treatment records, and identified private treatment records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, his SSA records have been determined to be unavailable.  Specifically, a December 2013 response from SSA states that the Veteran's medical records have been destroyed.  The Veteran was notified of the unavailability of these records in a supplemental statement of the case issued in March 2014.  The Veteran has not responded with any additional information.  Therefore, the Board may proceed with adjudication.  

In February 2014, the Veteran was provided a VA medical examination in connection with the issue on appeal.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate as the examiner interviewed the Veteran, took a detailed history of his reported symptoms, conducted appropriate diagnostic testing, and included in the examination report relevant findings found on physical examination.  The Board acknowledges the assertion by the Veteran's representative, in a May 2016 Informal Hearing Presentation, that the February 2014 VA examination report was inadequate.  The Veteran's representative contends that the examiner did not adequately explain why it was unnecessary to provide a medical opinion.  However, the examiner clearly stated that an etiological opinion was unnecessary as the Veteran had a "normal examination."  In other words, the examiner found that there was not a current right shoulder disability upon which he could opine.  The Board finds that this opinion is adequate and probative as to whether the Veteran has a current disability of the right shoulder.  As discussed below, there is no evidence that the Veteran has had any diagnosed right shoulder disability since service.  Thus, although there are no opinions related to etiology, such an opinion is not required as the most probative evidence indicates that the Veteran does not have a current disability of the right shoulder.  See 38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

The Veteran had a hearing before the undersigned VLJ in April 2013.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for a right shoulder disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence and informed the Veteran of the steps necessary to submit any additional arguments or evidence.  The Veteran was assisted at the hearing by his representative, and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the Introduction, this case was previously remanded by the Board in December 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the December 2013 Board remand directed the RO to obtain any outstanding treatment records from the VA Medical Center (VAMC) in Coatesville, Pennsylvania, and related facilities, dating from November 1996 to the present; contact the SSA and request the Veteran's Social Security disability records; and schedule the Veteran for a VA examination to determine the etiology of any current right shoulder disability.

Pursuant to the December 2013 remand, the RO obtained VA treatment records from the Coatesville and Philadelphia VAMCs; requested the Veteran's Social Security disability records; and provided the Veteran a VA examination in February 2014.  As noted above, the VA examination, considered in combination with the other evidence of record, is adequate for decision making purposes.  Accordingly, the Board finds that VA at least substantially complied with the December 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran asserts that he has a disability of the right shoulder consisting of weakness and occasional pain with prolonged use.  He also reports neck pain and occasional radiation of the pain to his right arm.  These symptoms have existed since an in-service motor vehicle accident that occurred in September 1987.  At his Travel Board hearing, the Veteran testified that a few days after the accident, he started to feel aches, pains, and discomfort in his shoulder.  He also began to have difficulty reaching for items in cupboards and picking things up.  

The Veteran's service treatment records do not reveal a diagnosed disability of the right shoulder nor do they demonstrate complaints related to a right shoulder injury.  Similarly, the Veteran's post-service medical treatment records do not reflect any diagnosis pertaining to his right shoulder.  Private medical records from July 1990 note shoulder asymmetry, but there is no further elaboration in regard to this observation.  At an orthopedic appointment for carpal tunnel syndrome in June 1994, the Veteran complained of pain and occasional tingling in his right shoulder.  A medical record from October 1994 states that the Veteran had x-rays of the right shoulder in May 1994 and June 1994 and the results of both were within normal limits.  X-ray results from August 1994 and September 1996 also demonstrated a normal appearance of the right shoulder.  At a VA joints examination in September 1996, it was noted that the Veteran did not complain of shoulder pain.  In addition, his x-ray results and range of motion measurements were normal as to his shoulders.  The examiner concluded that it was a "normal joint exam."  

The Veteran was provided a VA shoulder examination in February 2014.  On examination, the Veteran had full range of motion of the right shoulder and there was no evidence of pain on motion.  The examiner found no tenderness of the right shoulder, no swelling, and no effusion or spasms.  In addition, all bony landmarks were palpable and nontender, and there was no crepitus.  Imaging studies showed no acute abnormality involving the right shoulder, including no degenerative or traumatic arthritis.  The Veteran reported his right shoulder pain as 0/10.  The examiner considered the Veteran's reported symptoms and determined that these symptoms did not have much functional impact as the Veteran is able to perform all activities of daily living with some difficulties.  Noted difficulties included driving, lifting his right arm above shoulder level, and the inability to carry more than twenty pounds.  The examiner concluded that the Veteran has a normal right shoulder with no dysfunction.    

The Board assigns great probative value to the VA examination report as to whether the Veteran has a disability of the right shoulder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  The examiner, who has medical expertise, noted the Veteran's reported symptoms, examined the Veteran, and concluded that there is no evidence of a right shoulder disability.


The Board recognizes that the Veteran has reported right shoulder symptoms such as pain, weakness, and tingling.  However, symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board also recognizes the Veteran's sincere belief that he has a right shoulder disability.  The Veteran, as a lay person, is competent to report lay-observable symptoms such as pain and fatigue.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a shoulder disability manifested by pain, weakness, and tingling, requires a complex medical determination that involves bodily system processes that are not observable through the senses.  The Veteran has not been shown to possess the medical expertise and knowledge required to diagnose such a disability.  Therefore, his statements do not constitute competent evidence of a right shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In this case, the most probative evidence of record indicates that the Veteran does not have a current disability of the right shoulder.  While the Board accepts the Veteran's testimony that he hurt his right shoulder in a motor vehicle accident during active service, there is no evidence that a disability resulted from this injury.  As a result, the Board finds that the Veteran does not have a current disability of the right shoulder. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The preponderance of the evidence is against the claim, thus the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


